COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:        In re Caroline Chikere

Appellate case number:      01-16-00206-CV

Trial court case number:    14-DCV-214132

Trial court:                387th District Court of Fort Bend County

       On April 20, 2016, this Court, among other things, granted the motion by the real
party in interest, Oakley Chikere (“RPI”), to abate this original proceeding for the trial
court to consider ruling on the RPI’s “Motion to Substit[ut]e Copy of Order Granting
Motion for New Trial for Missing Original.” This Court’s Order of Abatement requested
that the trial court clerk file a supplemental clerk’s record containing the trial court’s
orders and any findings and for the court reporter to file a supplemental reporter’s record
of the abatement hearing, if any, within thirty days of that order.
      On June 1, 2016, the trial clerk filed a supplemental clerk’s record in this Court.
The record includes, among other documents, the judgment for child support arrearage,
signed on May 23, 2016. In addition, the record includes the trial court’s docket sheet
which indicates, among other things, that there was a hearing held on the RPI’s motion
on April 21, 2016, which apparently was dictated on the record. However, it appears that
the supplemental clerk’s record does not fully comply with this Court’s Order of
Abatement because no order on the RPI’s motion to substitute, if any, was included and
no supplemental reporter’s record for that hearing, if any, has been filed in this Court.
       Accordingly, the Court orders the respondent, the Honorable Brenda G. Mullinix,
to direct the trial clerk to file a supplemental clerk’s record with the Clerk of this Court
containing the respondent’s order on the RPI’s motion to substitute, if any, within 30
days from the date of this Order. See TEX. R. APP. P. 34.5(c)(1), (3). Furthermore, the
respondent is ordered to direct the reporter to transcribe the hearing held on April 21,
2016, if any, and file a supplemental reporter’s record with the Clerk of this Court within
30 days from the date of this Order. See TEX. R. APP. P. 34.6(d).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: June 7, 2016